933 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Washshukru Al-Jabbar A'LA, Plaintiff-Appellant,v.Brad POOLE, Deborah Pankey, W.C. Forrest, Joseph E. Smith,Eugene Powell, Defendants-Appellees.
No. 91-5512.
United States Court of Appeals, Sixth Circuit.
May 21, 1991.

Before RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court.  A review of the documents before the court indicates that by order filed February 14, 1991, the district court granted in part and denied in part the defendants' motion for summary judgment and denied the motion of plaintiff for summary judgment.  The defendants sought clarification of that order and the plaintiff sought reconsideration.  By order filed March 19, 1991, the district court clarified the February 14 order, denied reconsideration and directed that Captain Brad Poole, Eugene Powell and Joseph E. Smith remain in the action as defendants.  Plaintiff appealed on April 19, 1991.


2
This court lacks jurisdiction in this appeal.  Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.